UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A (Amendment No. 3) FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TOSECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 SCOTT’S LIQUID GOLD-INC. (Exact name of Registrant as specified in its charter) Colorado 84-0920811 (State of incorporation or organization) (I.R.S. Employer Identification No.) 4880 Havana Street, Denver, CO (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to the General Instruction A.(c), check the following box. ¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to the General Instruction A.(d), check the following box. ¨ Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Rights to Purchase Common Stock (Title of class) AMENDMENT NO. 3 TO FORM 8-A. This Amendment No. 3 to Form 8-A amends and supplements the Registration Statement on Form 8-A filed by Scott’s Liquid Gold-Inc., a Colorado corporation (the “Company”), with the Securities and Exchange Commission on February 22, 2001, as amended by the Amendment No. 1 to Form 8-A, filed with the Securities and Exchange Commission on February 22, 2011 and as further amended by the Amendment No. 2 to Form 8-A, filed with the Securities and Exchange Commission on January 10, 2012 (as amended, the “Form 8-A”). Item 1. Description of Registrant’s Securities to be Registered. The response to Item 1 of the Form 8-A is hereby amended by adding the following after the last paragraph thereof:
